DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Objections: Applicant amended claim 3-4 and the objections are withdrawn.

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that the prior art fails to teach using a previous frame as a reference for encoding a next image frame as in the amended portions of the claims. Zhang does not teach reconstruction for encoding a next frame. Further, Applicant argues Zhang fails to teach newly added claim 21.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims and changed the scope of the invention necessitating an updated search and a new grounds of rejection.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application claim 1
Reference Application claim 12, 20
A data transmitting method comprising: generating multiple channels of encoded data by encoding same data to be encoded according to a plurality of bit rates; selecting encoded data to be transmitted from the multiple channels of encoded data according to a channel bandwidth of a transmission channel, the encoded data to be transmitted being one of the multiple channels of encoded data that matches the channel bandwidth transmitting the encoded data of the selected channel, the encoded data of the selected channel including an image frame; and using reconstructed data of the transmitted image frame corresponding to the selected channel as a reference for encoding a next image frame to be transmitted.
12. An apparatus for rate control in data coding, comprising: one or more processors; and one or more memories coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the one or more processors to: encode a first input frame using a first plurality of coding parameter values to generate a first plurality of encoded data streams, each of the first plurality of encoded data streams being generated using a corresponding coding parameter value of the first plurality of coding parameter values and each of the first plurality of encoded data streams having a corresponding bitrate of a first plurality of bitrate values, the first plurality of coding parameter values having non-uniform intervals between neighboring coding parameter values, and the intervals between neighboring coding parameter values being negatively correlated to a curvature of a rate control model representing a correspondence between coding parameter and bitrate; update the rate control model based on the first plurality of coding parameter values and the first plurality of bitrate values respectively 
20. The apparatus according to claim 12, wherein the instructions further cause the one or more processors to: select an encoded data stream as an output data stream for the first input frame from the first plurality of encoded data streams based on at least one of an expected bitrate value for the first input frame, a channel bandwidth, a transmission latency, or an encoding quality.


Claims 12, 20 of the reference application do not teach however Gu (US 20170094301 A1) teaches encoding a frame but does not teach using a reference frame however Gu teaches and using reconstructed data of the transmitted image frame corresponding to the selected channel as a reference for encoding a next image frame to be transmitted [¶0094-100, Figure 5A shows transmitter steps for encoding, receiving reference data for a good reference frame, ¶0102 a second portion of video bit stream encoded using the reference frame and initial bandwidth estimated].
Claims 12, 20 of the reference application do not teach however Gu (US 20170094301 A1) teaches the encoded data to be transmitted being one of the multiple channels of encoded data that matches the channel bandwidth [¶0077-81,  encoding can use the estimated bandwidth amount i.e. match the estimated bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in the reference that the bandwidth is to meet the channel bandwidth and encode using a previous frame as a reference as in Gu. The reference application teaches selecting based on bandwidth but not expressly equal to the channel bandwidth however it would have been obvious to modify the reference application to specify the bit rate selected based on a reference 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20130322516 A1) in view of Gu (US 20170094301 A1).

Regarding claim 1, Zhang teaches a data transmitting method comprising: 
[Figure 2 shows multiple encoding modules 211, Figure 3 shows video input coded into at least two different bit rate streams, ¶022-26 the encoding engine 102 comprising bit stream processors is used to generate streams of multiple bitrates of the same input video considered multiple channels]; 
and selecting encoded data to be transmitted from the multiple channels of encoded data according to a channel bandwidth of a transmission channel, the encoded data to be transmitted being one of the multiple channels of encoded data that meets the channel bandwidth condition [¶0026 bandwidth monitor determines available bandwidth on network, selects a bit stream based on the bandwidth, and using feedback signals may choose different bit streams with different bit rates to meet current network bandwidth conditions or match the channel bandwidth see ¶0032-37],
transmitting the encoded data of the selected channel, the encoded data of the selected channel including an image frame [¶0015-26, ¶0029-30, video data comprises image data transmitted at encoding rate Figure 2].
Zhang teaches encoding a frame but does not teach using a reference frame however Gu teaches and using reconstructed data of the transmitted image frame corresponding to the selected channel as a reference for encoding a next image frame to be transmitted [¶0094-100, Figure 5A shows transmitter steps for encoding, receiving reference data for a good reference frame, ¶0102 a second portion of video bit stream encoded using the reference frame and initial bandwidth estimated].
Zhang teaches the chosen encoder meets the bandwidth conditions but does not expressly say matches the channel bandwidth however Gu teaches the encoded data to be transmitted being one of the multiple channels of encoded data that matches the channel bandwidth [¶0077-81, ¶0094-100 encoding can use the estimated bandwidth amount i.e. match the estimated bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the bandwidth is to meet the channel bandwidth as in Gu. Zhang teaches choosing an encoder but does not expressly teach using a previous frame as a reference frame in order to select an encoder to meet bandwidth as in Gu as it would have been obvious 

Regarding claim 11, Zhang teaches A system comprising: a memory storing computer executable instructions; and a processor coupled to the memory and configured to execute the instructions [¶0047-49] to:
generate multiple channels of encoded data by encoding same data to be encoded according to a plurality of bit rates [Figure 2 shows multiple encoding modules 211, Figure 3 shows video input coded into at least two different bit rate streams, ¶022-26 the encoding engine 102 comprising bit stream processors is used to generate streams of multiple bitrates of the same input video considered multiple channels]; 
and select encoded data to be transmitted from the multiple channels of encoded data according to a channel bandwidth of a transmission channel, the encoded data to be transmitted being one of the multiple channels of encoded data that meets the channel bandwidth condition [¶0026 bandwidth monitor determines available bandwidth on network, selects a bit stream based on the bandwidth, and using feedback signals may choose different bit streams with different bit rates to meet current network bandwidth conditions or match the channel bandwidth see ¶0032-37];
transmitting the encoded data of the selected channel, the encoded data of the selected channel including an image frame [¶0015-26, ¶0029-30, Figure 2 video data comprises image data transmitted at selected encoding rate]; 
Gu teaches and using reconstructed data of the transmitted image frame corresponding to the selected channel as a reference for encoding a next image frame to be transmitted [¶0094-100, Figure 5A shows transmitter steps for encoding, receiving reference data for a good reference frame, ¶0102 a second portion of video bit stream encoded using the reference frame and initial bandwidth estimated].
[¶0077-81,  encoding can use the estimated bandwidth amount i.e. match the estimated bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the bandwidth is to meet the channel bandwidth as in Gu. Zhang teaches choosing an encoder but does not expressly teach using a previous frame as a reference frame in order to select an encoder to meet bandwidth as in Gu as it would have been obvious to modify the reference application to specify the bit rate selected based on a reference frame to meet the bandwidth requirement as in Gu to properly adjust bitrate and transmit compressed bit streams over noisy networks for highest quality video ¶0027-29.


Claim 2-7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20130322516 A1) in view of Gu (US 20170094301 A1) and Singh (US 20170085420 A1).

Regarding claim 2, Zhang-Gu teaches:
The method of claim 1, wherein selecting the encoded data to be transmitted includes: selecting the encoded data to be transmitted according to the channel bandwidth [Zhang ¶0026, ¶0037 select bit rate based on bandwidth].
Zhang teaches based on bandwidth but not target latency.
Singh teaches selecting the encoded data to be transmitted according to a target latency [Figure 5, see block 550 and 555, upon second iteration after returning to beginning, and ¶0077-80, maximum bit rate channel determined based on a target latency i.e. high-quality threshold being a specific RTT].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency. Zhang teaches selecting an encoder associated with a bit stream of 

Regarding claim 3, Zhang-Gu-Singh teaches:
The method of claim 2, wherein selecting the encoded data to be transmitted includes: selecting one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is closest to the target latency, as the encoded data to be transmitted [Zhang ¶0022-26, ¶0032-37 channel for encoding selected under channel bandwidth].
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting based on being close to a target latency.
Singh teaches wherein selecting the encoded data to be transmitted includes: selecting one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted [Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined in 555 and the whole process 500 repeats ¶0080 wherein RTT or a latency measurement upon a second iteration may still be below “high-quality threshold”, thus the maximum bit rate that is being used is determined to result in latencies below the target latency and must be the bit rate being closest to the target latency as no higher bit rate can be selected that would be closer to the latency, higher bit rates being associated with higher latencies ¶0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the bit rate closest to the target latency. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit 

Regarding claim 4, Zhang-Gu-Singh teaches:
The method of claim 2, wherein selecting the encoded data to be transmitted includes: 
selecting one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth, as the encoded data to be transmitted [Zhang ¶0022-26, ¶0032-37 channel for encoding selected under channel bandwidth to meet channel bandwidth].
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting based on being close to a target latency.
Singh teaches selecting one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is not more than and is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted [Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined in 555 and the whole process 500 repeats and RTT upon a second iteration may still be below high-quality threshold, thus the maximum bit rate is below the target latency and must be the closest to the target latency as no higher bit rate can be selected that would be closer to the latency and is not above during the second iteration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the bit rate closest to the target latency. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit rate that is closest to a target latency as in Singh who teaches measuring a latency for a maximum bit rate as being below a threshold latency in 550 and continuing to use the maximum bit rate below the 

Regarding claim 5, Zhang-Gu-Singh teaches:
The method of claim 2.
Zhang teaches wherein selecting the encoded data to be transmitted includes: determining one or more of the multiple channels of encoded data under the channel bandwidth within a preset range [¶0022-26, ¶0032-37 selecting the encoded data based on the multiple channels under a bandwidth condition]; and selecting one channel of encoded data to be transmitted [Zhang ¶0022-26 and ¶0032-37 selecting the bit rate.
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting determining a difference between latency and transmission latency.
Singh teaches wherein selecting the encoded data to be transmitted includes: determining one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range [Figure 5 550-555, system determines a maximum bit rate when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns again to 550 where a latency RTT is under a target high-quality threshold and above very-high quality threshold, thus the difference between target latency i.e. high-quality threshold and the latency of the maximum bit rate is in the preset range between the two types of thresholds].
Zhang teaches selecting a pre-generated bit rate but does not teach selecting the highest bit rate within the preset range.
Singh teaches and selecting one channel of encoded data that has a highest bit rate among the one or more of the multiple channels of encoded data as the encoded data to be transmitted [Figure 5 550-555, maximum bit rate determined when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns to 550, the difference between the latency and target latency within a preset range being below high-quality threshold and above very-high quality threshold, and the maximum bit rate being selected again, this being the highest as it is the maximum].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the highest bit rate within a preset range. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit rate that is highest within a preset range as in Singh who teaches measuring a latency for a maximum bit rate as being below a threshold latency and above another threshold for flexibility as in 550 and continuing to use the maximum bit rate below the target latency, showing that lower bit rates are used for high measured latencies, wherein there is no higher bit rate and thus no bit rate resulting in a latency closer to the target latency, and this is to improve performance and user experience of exchanging streaming media depending on network capability ¶0017.

Regarding claim 6, Zhang-Gu teaches:
The method of claim 1.
Zhang teaches wherein selecting the encoded data to be transmitted includes: selecting the encoded data to be transmitted according to the channel bandwidth [Zhang ¶0022-26, ¶0032-37, based on channel bandwidth].
Zhang teaches selecting a pre-generated bitrate based on bandwidth but not on target latency or quality.
Singh teaches selecting the encoding is based on a target latency, and an encoding quality [Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined in 555 based on target high-quality latency, the maximum bit rate considered encoding quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to 

Regarding claim 7, Zhang-Gu-Singh teaches:
The method of claim 6.
Zhang teaches wherein selecting the encoded data to be transmitted includes: determining one or more of the multiple channels of encoded data under the channel bandwidth [¶0022-26, ¶0032-37 selecting the encoded data based on the multiple channels under a bandwidth condition]; and selecting one channel of encoded data to be transmitted [Zhang ¶0022-26 and ¶0032-37 selecting the bit rate.
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting determining a difference between latency and transmission latency.
Singh teaches wherein selecting the encoded data to be transmitted includes: determining one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range [Figure 5 550-555, system determines a maximum bit rate when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns again to 550 where a latency RTT is under a target high-quality threshold and above very-high quality threshold, thus the difference between target latency i.e. high-quality threshold and the latency of the maximum bit rate is in the preset range between the two types of thresholds]; 
Zhang teaches selecting a pre-generated bit rate but does not teach selecting the highest bit rate within the preset range.
Singh teaches and selecting one channel of encoded data that has a highest encoding quality among the one or more of the multiple channels of encoded data as the encoded data to be transmitted [Figure 5 550-555, maximum bit rate determined when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns to 550, the difference between the latency and target latency within a preset range being below high-quality threshold and above very-high quality threshold, and the maximum bit rate being selected again, this being the highest as it is the maximum, maximum bit rate considered highest encoding quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the highest bit rate within a preset range. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit rate that is highest within a preset range as in Singh who teaches measuring a latency for a maximum bit rate i.e. highest quality as being below a threshold latency and above another threshold for flexibility as in 550 and continuing to use the maximum bit rate below the target latency, showing that lower bit rates are used for high measured latencies, wherein there is no higher bit rate and thus no bit rate resulting in a latency closer to the target latency, and this is to improve performance and user experience of exchanging streaming media depending on network capability ¶0017.

Regarding claim 12, Zhang-Gu teaches:
The system of claim 11, wherein the processor is further configured to execute the instructions to: select the encoded data to be transmitted according to the channel bandwidth [Zhang ¶0026, ¶0037 select bit rate based on bandwidth].
Zhang teaches based on bandwidth but not target latency.
Singh teaches select the encoded data to be transmitted according to a target latency [Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined based on a target latency i.e. high-quality threshold being a specific RTT].


Regarding claim 13, Zhang-Gu-Singh teaches:
The system of claim 12, wherein the processor is further configured to execute the instructions to:  select one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is closest to the target latency, as the encoded data to be transmitted [Zhang ¶0022-26, ¶0032-37 channel for encoding selected under channel bandwidth].
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting based on being close to a target latency.
Singh teaches select one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted [Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined in 555 and the whole process 500 repeats ¶0080 wherein RTT or a latency measurement upon a second iteration may still be below “high-quality threshold”, thus the maximum bit rate that is being used is determined to result in latencies below the target latency and must be the bit rate being closest to the target latency as no higher bit rate can be selected that would be closer to the latency, higher bit rates being associated with higher latencies ¶0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the bit rate closest to the target latency. Zhang teaches selecting an 

Regarding claim 14, Zhang-Gu-Singh teaches:
The system of claim 12, wherein the processor is further configured to execute the instructions to: 
select one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth, as the encoded data to be transmitted [Zhang ¶0022-26, ¶0032-37 channel for encoding selected under channel bandwidth to meet channel bandwidth].
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting based on being close to a target latency.
Singh teaches select one of the multiple channels of encoded data, of which a transmission latency under the channel bandwidth is not more than and is closest to the target latency out of the multiple channels of encoded data, as the encoded data to be transmitted [Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined in 555 and the whole process 500 repeats and RTT upon a second iteration may still be below high-quality threshold, thus the maximum bit rate is below the target latency and must be the closest to the target latency as no higher bit rate can be selected that would be closer to the latency and is not above during the second iteration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the bit rate closest to the target latency. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the 

Regarding claim 15, Zhang-Gu-Singh teaches:
The system of claim 12.
Zhang teaches wherein the processor is further configured to execute the instructions to: determine one or more of the multiple channels of encoded data under the channel bandwidth within a preset range [¶0022-26, ¶0032-37 selecting the encoded data based on the multiple channels under a bandwidth condition]; and select one channel of encoded data to be transmitted [Zhang ¶0022-26 and ¶0032-37 selecting the bit rate.
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting determining a difference between latency and transmission latency.
Singh teaches determine one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range [Figure 5 550-555, system determines a maximum bit rate when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns again to 550 where a latency RTT is under a target high-quality threshold and above very-high quality threshold, thus the difference between target latency i.e. high-quality threshold and the latency of the maximum bit rate is in the preset range between the two types of thresholds].
Zhang teaches selecting a pre-generated bit rate but does not teach selecting the highest bit rate within the preset range.
[Figure 5 550-555, maximum bit rate determined when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns to 550, the difference between the latency and target latency within a preset range being below high-quality threshold and above very-high quality threshold, and the maximum bit rate being selected again, this being the highest as it is the maximum].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the highest bit rate within a preset range. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit rate that is highest within a preset range as in Singh who teaches measuring a latency for a maximum bit rate as being below a threshold latency and above another threshold for flexibility as in 550 and continuing to use the maximum bit rate below the target latency, showing that lower bit rates are used for high measured latencies, wherein there is no higher bit rate and thus no bit rate resulting in a latency closer to the target latency, and this is to improve performance and user experience of exchanging streaming media depending on network capability ¶0017.

Regarding claim 16, Zhang-Gu teaches:
The system of claim 11.
Zhang teaches wherein the processor is further configured to execute the instructions to: select the encoded data to be transmitted according to the channel bandwidth [¶0020-26, ¶0032-37, based on channel bandwidth].
Zhang teaches selecting a pre-generated bitrate based on bandwidth but not on target latency or quality.
[Figure 5, see block 550 and 555. ¶0077-80, maximum bit rate channel determined in 555 based on target high-quality latency, the maximum bit rate considered encoding quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency and quality. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit rate that meets a target latency and quality as in Singh who teaches to improve performance and user experience of exchanging streaming media depending on network capability ¶0017.

Regarding claim 17, Zhang-Gu-Singh teaches:
The method of claim 6.
Zhang teaches the system of claim 16, wherein the processor is further configured to execute the instructions to: determine one or more of the multiple channels of encoded data under the channel bandwidth [¶0022-26, ¶0032-37 selecting the encoded data based on the multiple channels under a bandwidth condition]; and select one channel of encoded data to be transmitted [Zhang ¶0022-26 and ¶0032-37 selecting the bit rate.
Zhang teaches selecting a pre-generated bit rate but does not teach this further includes selecting determining a difference between latency and transmission latency.
Singh teaches determine one or more of the multiple channels of encoded data that have a difference between the target latency and a transmission latency under the channel bandwidth within a preset range [Figure 5 550-555, system determines a maximum bit rate when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns again to 550 where a latency RTT is under a target high-quality threshold and above very-high quality threshold, thus the difference between target latency i.e. high-quality threshold and the latency of the maximum bit rate is in the preset range between the two types of thresholds]; 
Zhang teaches selecting a pre-generated bit rate but does not teach selecting the highest bit rate within the preset range.
Singh teaches select one channel of encoded data that has a highest encoding quality among the one or more of the multiple channels of encoded data as the encoded data to be transmitted [Figure 5 550-555, maximum bit rate determined when a target latency threshold is achieved and the current bit rate may be the maximum bit rate as 555 returns to 530 and returns to 550, the difference between the latency and target latency within a preset range being below high-quality threshold and above very-high quality threshold, and the maximum bit rate being selected again, this being the highest as it is the maximum, maximum bit rate considered highest encoding quality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to bandwidth and target latency as the highest bit rate within a preset range. Zhang teaches selecting an encoder associated with a bit stream of available bit streams on channels based on bandwidth but does not teach this can be further based on latency, however it would have been obvious to modify the decision of Zhang, which already teaches selecting a pre-generated bit stream, to be based on the bit rate that is highest within a preset range as in Singh who teaches measuring a latency for a maximum bit rate i.e. highest quality as being below a threshold latency and above another threshold for flexibility as in 550 and continuing to use the maximum bit rate below the target latency, showing that lower bit rates are used for high measured latencies, wherein there is no higher bit rate and thus no bit rate resulting in a latency closer to the target latency, and this is to improve performance and user experience of exchanging streaming media depending on network capability ¶0017.

Claim 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20130322516 A1) in view of Gu (US 20170094301 A1) and Singh (US 20170085420 A1) and Holmer (US 20140241419 A1).


The method of claim 6, wherein selecting the encoded data to be transmitted includes: selecting one of the multiple channels of encoded data based on a bit rate [Zhang ¶0020-26, ¶0032-37 selecting the encoding data channel from the multiple channels with multiple bitrates, wherein the bit rate is used as the rate for the transmission of video data thus considered video rate].
Zhang teaches selecting an encoder and bitrate out of pre-generated bitrate streams but does not teach based on a cost function.
Holmer teaches selecting encoded data with a smallest value of a cost function as the encoded data to be transmitted, the cost function being determined according to the channel bandwidth, the target latency, the encoding quality, and a target bit rate [¶0023-30 wherein C in equation 1 is a cost function to be minimized for a transmission see ¶0023-30, cost function depends on video rate, resolution or quality, RTT or target latency, and according to available bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to a minimized cost function as in Holmer. Zhang teaches selecting a stream with a bit rate for video, i.e. a video rate, based on bandwidth to meet bandwidth conditions but does not teach a cost function. It would have been obvious to modify Zhang with Holmer who teaches minimizing a cost function that takes into account a target latency, quality, bandwidth, and rates in order that bandwidth may be properly allocated to streams at low costs and number of streams may be transmitted at specific resolutions ¶0026.


Regarding claim 18, Zhang-Gu-Singh teaches:
The system of claim 16, wherein the processor is further configured to execute the instructions to: select one of the multiple channels of encoded data based on a bit rate [Zhang ¶0020-26, ¶0032-37 selecting the encoding data channel from the multiple channels with multiple bitrates, wherein the bit rate is used as the rate for the transmission of video data thus considered video rate].
Zhang teaches selecting an encoder and bitrate out of pre-generated bitrate streams but does not teach based on a cost function.
[¶0023-30 wherein C in equation 1 is a cost function to be minimized for a transmission see ¶0023-30, cost function depends on video rate, resolution or quality, RTT or target latency, and according to available bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly specify in Zhang that the encoding rate selected is in response to a minimized cost function as in Holmer. Zhang teaches selecting a stream with a bit rate for video, i.e. a video rate, based on bandwidth to meet bandwidth conditions but does not teach a cost function. It would have been obvious to modify Zhang with Holmer who teaches minimizing a cost function that takes into account a target latency, quality, bandwidth, and rates in order that bandwidth may be properly allocated to streams at low costs and number of streams may be transmitted at specific resolutions ¶0026.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY L VOGEL/Examiner, Art Unit 2478